Title: To George Washington from Alexander McDougall, 2 December 1783
From: McDougall, Alexander,Clinton, James
To: Washington, George


                        
                            Sir
                            New York Decr 2d 1783
                        
                        When the american army penetrated into the Province of Canada, Major Hamtramek in our army and a native of
                            that province (formerly Captain of the light Infantry Company of the 2d N. York Regt) in expectation that the said
                            Province would have remained in possession of the United States embarked himself into cause of freedom and had continued
                            in the same with exceeding great reputation.
                        His place of Nativity remaining in the hands of his Britanick Majesty renders his situation so disagreeable
                            that we beg of your Excellency to recommend to the Governor of this State (on the assurance of Our Signature) the Said
                            Major Hamtramek as a person fit to be employed in a Military Istablishment should such an Event take place. We have the
                            honor to be Your Excellencys most Obedient Hume Servants
                        
                            Alex: McDougall
                            P. Cortlandt
                            James Clinton
                        
                    